Case 1:18-cr-00328-KPF Document 385-16 Filed 07/06/20 Page 1 of 2




                EXHIBIT 16
     Case 1:18-cr-00328-KPF Document 385-16 Filed 07/06/20 Page 2 of 2


From:            Kasulis, Telemachus (USANYS)
To:              KehoeG@gtlaw.com
Cc:              Cowley, Jason (USANYS)
Subject:         Dole
Date:            Tuesday, November 14, 2017 11:52:05 AM


Greg,
It was good to see you yesterday. Thanks for making yourself available for a few minutes before the
proceeding.
One thing that occurred to me: it wasn’t clear from the proceeding yesterday whether Judge Koeltl
was going to immediately refer this matter to the Probation Office to begin preparing the
Presentence Report. Probably not, since sentencing was set for 2019. But in the event that the
Probation Office contacts you to set up an interview of Mr. Dole in that regard, would you mind
letting us know? Such an interview should generally be conducted closer in time to sentencing.
Thanks very much,
Tim
Telemachus P. Kasulis
Assistant United States Attorney
United States Attorney’s Office
Southern District of New York
(212) 637-2411




                                                                                               USAO_SDNY_026398
